UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2014 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-5449 COMARCO, INC. (Exact name of registrant as specified in its charter) California 95-2088894 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 25541 Commercentre Drive, Suite 250, Lake Forest, California 92630 (Address of principal executive offices and zip code) (949) 599-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes √ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes √ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company √ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √ The registrant had 14,684,165 shares of common stock outstanding as of June 14, 2014. COMARCO, INC. AND SUBSIDIARY QUARTERLY REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED APRIL 30, 2014 TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS (Unaudited) Condensed Consolidated Balance Sheets as of April 30, 2014 and January 31, 2014 3 Condensed Consolidated Statements of Operations for the Three Months Ended April 30, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended April 30, 2014 and 2013 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 4. CONTROLS AND PROCEDURES 30 PART II — OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 31 ITEM 1A. RISK FACTORS 31 ITEM 6. EXHIBITS 32 SIGNATURES 33 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS COMARCO, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and par value amounts) (Unaudited) April 30, January 31, ASSETS Current Assets Cash and cash equivalents $ 704 $ 1,096 Accounts receivable due from suppliers, net of reserves of $0 128 128 Other current assets 45 17 Total current assets 877 1,241 Property and equipment, net 12 14 Restricted cash 82 82 Total assets $ 971 $ 1,337 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ 4,310 $ 4,363 Accrued liabilities 911 1,012 Loan payable 1,256 1,167 Derivative liabilities 3,525 2,520 Total current liabilities 10,002 9,062 Total liabilities 10,002 9,062 Commitments and Contingencies Stockholders' Deficit: Preferred stock, no par value, 10,000,000 shares authorized; no shares issued or outstanding - - Common stock, $0.10 par value, 50,625,000 shares authorized; 14,684,165 and 14,684,165 shares issued and outstanding at April 30, 2014 January 31, 2014, respectively 1,468 1,468 Additional paid-in capital 15,992 15,980 Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ 971 $ 1,337 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 COMARCO, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three Months Ended April 30, Revenue $ - $ 1,413 Cost of revenue - 1,120 Gross profit - 293 Selling, general and administrative expenses 331 648 Engineering and support expenses 60 279 391 927 Operating loss ) ) Interest expense, net ) ) Loss due to change of derivative liabilities ) ) Other income, net 200 5 Loss from operations before income taxes ) ) Income tax expense - - Net loss $ ) $ ) Basic loss per share: $ ) $ ) Diluted loss per share: $ ) $ ) Weighted-average shares outstanding: Basic 14,684 13,851 Diluted 14,684 13,851 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 COMARCO, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended April 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss from continuing operations to net cash provided by (used in) operating activities: Depreciation and amortization 2 20 Amortization of loan discount 89 55 Stock-based compensation expense 12 27 Provision for obsolete inventory - (3 ) Change in fair value of derivative liabilities 1,005 767 Changes in operating assets and liabilities Accounts receivable due from customers and suppliers - ) Inventory - ) Other assets ) ) Accounts payable ) 126 Accrued liabilities ) 621 Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment - (4 ) Net cash used in investing activites - (4 ) CASH FLOWS FROM FINANCING ACTIVITIES: Loan proceeds - 1,500 Loan repayment - ) Net proceeds from common stock issued - 1,030 Net cash provided by financing activities - 530 Net (decrease) increase in cash and cash equivalents ) 271 Cash and cash equivalents, beginning of period 1,096 104 Cash and cash equivalents, end of period $ 704 $ 375 Noncash investing and financing activities: Debt discount recorded upon issuance of convertible debt $ - $ 624 Issurance of common stock upon the vesting of restricted stock units $ - $ 19 Supplementary disclosures of cash flow information: Cash paid for interest $ - $ - Cash paid for income taxes, net of refunds $ - $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 5 COMARCO, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Comarco, Inc. was incorporated in California in 1960 and its common stock has been publicly traded since 1971, when it was spun-off from Genge Industries, Inc. Comarco Inc.’s wholly-owned subsidiary Comarco Wireless Technologies, Inc. (“CWT”) was incorporated in the state of Delaware in September 1993. Comarco and CWT are collectively referred to as “we,” “us,” “our,” “Comarco,” or the “Company”. 2. Current Developments, Future Operations, Liquidity and Capital Resources We have experienced substantial operating losses for three months ended April 30, 2014 and 2013 totaling approximately $1.3 million and $1.5 million, respectively. The condensed financial statements have been prepared assuming that we will continue to operate as a going concern, which contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business. Our consolidated financial statements do not reflect any adjustments related to the outcome of this uncertainty. Our future is highly dependent on our ability to successfully resolve our current litigation, capitalize on our portfolio of patents, generate positive cash flows and obtain borrowings or raise capital to meet our liquidity needs. We generated de minimus revenue during the first three months ended April 30, 2014. As previously announced in August 2013, Lenovo notified us of their intention to cease offering our Constellation product, the power adapter we designed and developed for Lenovo and terminated its relationship with us. We completed shipping product to Lenovo during our third quarter ended November 30, 2013.The loss of Lenovo as a customerhas hada material adverse impact on our future results of operations.We have reduced and/or eliminated certain operating expenses to minimize future losses and cash burn and will continue our efforts in this regard. Two of our ongoing litigation matters have concluded. In the Chicony Power Technology, Co. Ltd., (“Chicony”) matter, effective as of May 15, 2014, Chicony entered into a settlement agreement with us that dismissed all claims between the two parties arising from the litigation. Pursuant to the terms of the settlement agreement, Chicony agreed to pay us $7.6 million in lieu of the jury’s net award of $9.7 million or any other related costs or fees. $4.0 million of the settlement amount was paid on May 16, 2014, with the balance of $3.6 million paid to us on May 30, 2014.Of the $7.6 million, we received $6.5million, net of attorneys’ fees and other costs.In our litigation with ACCO Brands USA LLC and its Computer Products Group division (collectively “Kensington”) Kensington matter, on February 4, 2014, Comarco and Kensington entered into a settlement and licensing agreement with an effective date of February 1, 2014 that dismisses all claims between the two parties arising from this matter. Our patent portfolio covering key technical aspects of our products could potentially generate a future revenue stream based upon royalties paid to us by others for the use of some or all of our patents in third party products. We are currently exploring opportunities to expand, protect, and monetize our patent portfolio, including through the sale or licensing of our patent portfolio. In the future, we may resume our traditional activities, if and when possible. However, there are no assurances that any of these possible opportunities or activitieswill occur or be successful. We had negative working capital totaling approximately $9.1million as of April 30, 2014, of which $3.5 million relates to the fair value of derivative liabilities. We believe that the $6.5 million netsettlement reference above will allow us to discharge liabilities and commitments in the normal course of business over the next twelve months. Comarco continues to analyze a range of alternatives to build and/orpreserve value for its stakeholders, including, but not limited to, exploring additional investment and incremental financing from current and/or new investors, the engagement of advisors to assist in exploring strategic options for us as well as identifying potential partnerships for the purpose of monetizing some or all of the our patent portfolio and past, present, and future infringement claims. There can be no assurances that we will be successful in implementing any of these alternatives, or if implemented, that any of these alternatives will successfully preserve or increase shareholder value. 6 COMARCO, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3. Summary of Significant Accounting Policies The summary of our significant accounting policies presented below is designed to assist the reader in understanding our condensed consolidated financial statements. Basis of Presentation The accompanying condensed consolidated balance sheet as of April 30, 2014, which has been derived from our audited financial statements, and our unaudited interim condensed consolidated financial statements as of April 30, 2014 included herein have been prepared without audit in accordance with accounting principles generally accepted in the United States of America for interim information and with the instructions for Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The Company believes that the disclosures are adequate to make the information presented not misleading when read in conjunction with the audited consolidated financial statements included in the Company’s annual report on Form 10-K for the year ended January 31, 2014. The accounting policies followed by the Company are set forth in Note2 to the Company’s audited financial statements included in its Form 10-K for its fiscal year ended January31, 2014 (the “2014 10-K”), which was filed with the SEC on April30, 2014. The unaudited interim condensed consolidated financial information presented herein reflects all adjustments, consisting only of normal recurring accruals, which are, in the opinion of management, necessary for a fair presentation of the consolidated results for the interim periods presented. The consolidated results for the three months ended April 30, 2014 are not necessarily indicative of the results to be expected for the fiscal year ending January 31, 2015. Principles of Consolidation The unaudited interim condensed consolidated financial statements of the Company include the accounts of Comarco, Inc. and CWT, its wholly owned subsidiary. All material intercompany balances, transactions, and profits and losses have been eliminated. Cash and Cash Equivalents All highly liquid investments with original maturity dates of three months or less when acquired are classified as cash and cash equivalents. The fair value of cash and cash equivalents approximates the amounts shown in the consolidated financial statements. Cash and cash equivalents are generally maintained in uninsured accounts, typically Eurodollar deposits with daily liquidity, which are subject to investment risk including possible loss of principal invested. Accounts Receivable Due from Customers Our management monitors collections and payments from our customers and maintains a provision for estimated credit losses based upon our historical experience and any specific customer collection issues that we have identified. Management analyzes specific customer accounts and establishes reserves for uncollectible receivables based upon specific identification of account balances that have indications of uncertainty of collection. Indicationsof uncertainty of collections may include the customer’s inability to pay, customer dissatisfaction, or other factors. Significant management judgments and estimates must be made and used in connection with establishing the allowance for doubtful accounts in any accounting period. Because our accounts receivable are concentrated in a relatively few number of customers, a significant change in the liquidity or financial position of any one of these customers could have a material adverse effect on the collectability of our accounts receivable and our future operating results. As of both April 30, 2014 and January 31, 2014, we have $40,000 reserved as an allowance for doubtful accounts. Accounts Receivable Due from Suppliers Oftentimes we were able to source components locally that we later sold to our contract manufacturers, who built the finished goods, and other suppliers. This was especially the case when new products were initially introduced into production. Sales to our contract manufacturers (or “CMs”) and other suppliers were excluded from revenue and were recorded as a reduction to cost of revenue. 7 COMARCO, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Restricted Cash Our restricted cash balances are secured by separate bank accounts and represent i) a $77,000 letter of credit that serves as the security deposit for our corporate office lease and ii) $5,000 which serves as collateral for credit card chargebacks associated with our internet website. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements, and the reported amounts of revenue and expenses during the periods reported. Actual results could materially differ from those estimates. Certain accounting principles require subjective and complex judgments to be used in the preparation of financial statements. Accordingly, a different financial presentation could result depending on the judgments, estimates, or assumptions that are used. Such estimates and assumptions include, but are not specifically limited to, those required in the assessment of the impairment of long-lived assets, allowance for doubtful accounts, valuation allowances for deferred tax assets, valuation of derivative liabilities and determination of stock-based compensation. Derivative Liabilities A derivative is an instrument whose value is “derived” from an underlying instrument or index such as a future, forward, swap, option contract, or other financial instrument with similar characteristics, including certain derivative instruments embedded in other contracts and for hedging activities. As a matter of policy, the Company does not invest in separable financial derivatives or engage in hedging transactions. However, the Company entered into certain financing transactions in fiscal 2013 that involve financial equity instruments containing certain features that have resulted in the instruments being deemed derivatives. The Company may engage in other similar complex financing transactions in the future, but not with the intention to enter into derivative instruments. Derivatives are measured at fair value using the Monte Carlo simulation pricing model and marked to market through earnings. However, such new and/or complex instruments may have immature or limited markets. As a result, the pricing models used for valuation of derivatives often incorporate significant estimates and assumptions. Changes in these subjective assumptions can materially affect the estimate of the fair value of derivative liabilities and, consequently, the related amount recognized as loss due to change in fair value of derivative liabilities on the consolidated statement of operations. Furthermore, depending on the terms of a derivative, the valuation of derivatives may be removed from the financial statements upon exercise or conversion of the underlying instrument into some other security. We evaluate free-standing derivative instruments to properly classify such instruments within stockholders’ equity or as liabilities in our financial statements. Our policy is to settle instruments indexed to our common shares on a first-in-first-out basis. The classification of a derivative instrument is reassessed at each balance sheet date. If the classification changes as a result of events during a reporting period, the instrument is reclassified as of the date of the event that caused the reclassification. There is no limit on the number of times a contract may be reclassified. During the second quarter of fiscal 2013, we adopted the guidance, as codified in Financial Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC")815-40, Derivatives and Hedging
